Case 1:21-cv-00376-ALC Document 39-15 Filed 08/13/21 Page 1 of 3




                    Exhibit 14
Case 1:21-cv-00376-ALC Document 39-15 Filed 08/13/21 Page 2 of 3




,----------·
     BUREAU OF ALCOHOL,      TOBACCO, FIREARMS AND EXPLOSIVES
                                                             --~------•-------~
                DALLAS FIELD DIVISION, DALLAS AREA OFFICE
                FIREARMS APPLICATION INSPECTION REPORT

      SHINING STAR INVESTMENTS, L.L.C.;SHINING STAR INVESTMENTS
               860 Hembry St. Unit #403, Lewisville, TX 75057
---·~----        #5a75-01-01854;UIN 781025-2004-0044-B1 B     ___ _j

 Summary

 An application inspection was conducted for the above-stated applicant. The
 applicant wishes to conduct business as a Type 01 wholesale dealer of Title I
 firearms. The application is for the appropriate type of business, and there is a
 bona-fide need for this license. There was some suspicion of hidden ownership
 in this case, but no proof was disclosed. Also no prohibiting factors were
 discovered on the applicant's record.

 Recommendation: Approval with noted corrections

 Statement of Facts:

  Janice Jennings, the sole manager for this L.L.C. applicant, indicated on the ATF
  F 7 that she currently held the active FFL#9-33-030-07-9J-34014, Bryco Arms.
  This FFL was researched on the FLS system and this license had SAF "LE
  INVESTIGATION" indicated on the system. See Exhibit #1. Under Comments
  on the system it was stated that there was a (b) (6)
  {by Ms. Jennings (b) (6)
  Exhibit #1. Some m orma I0n ram e                  case on this licensee was
  reviewed. See Exhibit #2. Ac~ECT                    the agent on the LE case was
 (b) (6)
 ~ut                              (b) (6)
                       of LA, CA. ~as               contacted concernin··      issue
            ated that his D1O would get with us on how to proceed. DIO (b) (6)
 •(b) (6) suggested we begin the application process and provided us wI a set
   o ques ions to ask Ms. Jennings. See Exhibit #3.

                       (b) (6)
 Ms. Jennings (TXDL -was                interviewed at the premises address
 printed on the ~ker                 Square #250J, Flower Mound, TX 75028) on
                (b) (6)
 2/26/04. SOl~ccompanied                        on the inspection. Ms. Jennings
 stated that Bryco Arms was ceasing- operations. (Public records indicated that
 Chapter 11 Bankruptcy had been filed for Bryco Arms. See Exhibit #4.) She
 stated that she did not want to manufacture firearms any longer and intended on
 only being a wholesale distributor to dealers. She stated that she would be
 running the operation on her own and would not have any employees at first.
 She also stated that she would not have any paid consultants. When asked, she
 stated that her ex-husband Bruce Jennin s wou!d have no involvement in the
                            (b) (6)
 (b) (6)                                         ut that he had no involvement in
                                                    (b) (6)
  Shining Star Investments, L.L.C. She stated that ____
  Phoenix Arms and that she planned to distribute ~at
  she is the sole member/manager on the L,L,C. Her organizational documents

  2/27/2004
  Page 1 of 2                               249
Case 1:21-cv-00376-ALC Document 39-15 Filed 08/13/21 Page 3 of 3




                       ---     ~~~----------·------·
     BUREAU OF ALCOHOL, TOBACCO, FIREARMS AND EXPLOSIVES
           DALLAS FIELD DIVISION, DALLAS AREA OFFICE
            FIREARMS APPLICATION INSPECTION REPORT

    SHINING STAR INVESTMENTS, L.L.C.;SHlNING STAR INVESTMENTS
             860 Hembry St. Unit #403, Lewisville, TX 75057
               #5-75-01-01854; UIN 781925-2004-0044-B1 B ...

                                                                        (b) (6)
were provided with her original application and are attached to it. SOI -
agreed that the inspection did not disclose any reason for denial of the
application. See Exhibit #5.

Ms. Jennings also stated that she had found a new location in Lewisville that she
wished to operate from. She had not signed a lease with the owner but had
obtained a letter of intent to lease. See Exhibit #6. The letter indicates an
awareness of the type of business to be conducted from the location. The owner
of the property was contacted and he verified that he was aware that she
intended to distribute firearms from that location. The premises was visited on
2/26/04 as well and a security profile was executed. (This is attached to the
inside of the file folder for supervisory review.) The premises is in an industrial,
commercially zoned area.

 Ms. Jennings also stated that this L.L.C. was originally created for a real-estate
 business that was never pursued. She said that she would probably change the
 trade name in the future. She was instructed on how to do this and a form was
 provided for her.

 Corrections made to the application:

 #1 amended licensee name to ''Shining Star Investments L.L.C." #5 amended to
 a new premises location #13 amended to new address and phone number for
 the owner of the property. #24 arnended to CLEO name and address for
 Lewisville where a copy of the application was mailed.

 A full criminal history check was conducted on Ms. Jennings and no prohibiting
 factors were disclosed. See Exhibit #7.

 ATF rules and regulations on firearms from 27 CFR Part 4 78 were reviewed with
 Ms. Jennings and an acknowledgement was signed. All questions were
 addressed at that time. See Exhibit #8.




(b) (6)
(b) (6)


  2/27/2004
  Page 2 of 2
                                            250
